Title: Ralph Randolph Gurley to James Madison, 31 March 1834
From: Gurley, Ralph Randolph
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Philadelphia
                                
                                March 31st 1834
                            
                        
                         
                        Some months ago, I was requested, to ask of you the favour, to transmit a brief letter of introduction to the
                            Friends of the American Colonization in England & France, in behalf of the Rev Chas Brooks of Hingham
                            Massachusetts, now on a tour through Europe, & who expressed a great desire to promote as far as possible the
                            Interests of our Institution. Mr Brooks is a highly respectable Clergyman of the Unitarian Church. He is well informed in
                            regard to the objects & prospects of the Society. He thought a line from your pen, might aid him in his benevolent
                            efforts to promote the Cause. Should you Sir be pleased to meet his views, the letter may be enclosed to myself at New
                            York, at any time during two weeks. With the highest respect Dr Sir I have the honor to be your Obt St
                        
                        
                            
                                R R Gurley
                            
                        
                    